Exhibit 10.4

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of February 10, 2011, among ROCKWOOD
SPECIALTIES INTERNATIONAL, INC., a Delaware corporation (“Holdings”), ROCKWOOD
SPECIALTIES GROUP, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on Annex A hereto (each such undersigned
Subsidiary being a “Subsidiary Grantor” and collectively the “Subsidiary
Grantors”; the Subsidiary Grantors, Holdings and the Borrower are referred to
collectively as the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and as collateral agent (in such capacity, the
“Administrative Agent”) for the lenders (“Lenders”) from time to time party to
the Credit Agreement dated as of February 10, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Holdings, the Lenders, the Administrative Agent, KKR Capital
Markets LLC, as syndication agent (in such capacity, the “Syndication Agent”)
for the Lenders, and Deutsche Bank Securities Inc., Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC, as co-documentation agents (in such
capacities, the “Co-Documentation Agents”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower or any of their Restricted
Subsidiaries;

 

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, Holdings and each Subsidiary Grantor party thereto has unconditionally
and irrevocably guaranteed, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Secured Parties the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations;

 

WHEREAS, each Subsidiary Grantor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

 

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the

 

--------------------------------------------------------------------------------


 

Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries, the Grantors hereby agree with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

 

1.  Defined Terms.

 

(a)  Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement and
all terms defined in the Uniform Commercial Code from time to time in effect in
the State of New York (the “NY UCC”) and not defined herein shall have the
meanings specified therein; the term “Instrument” shall have the meaning
specified in Article 9 of the NY UCC.

 

(b)  The following terms shall have the following meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
recitals hereto.

 

“Closing Time” shall mean 12:00 p.m. EST on the Closing Date.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Section 5.1.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor (including all Copyrights) or that any Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of any Grantor under any
such agreement, including those listed on Schedule 1.

 

“copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, or
group of countries, whether as author, assignee, transferee or otherwise, and
(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

 

“Copyrights” means all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule 2.

 

2

--------------------------------------------------------------------------------


 

“Equipment” shall mean any “equipment,” as such term is defined in the NY UCC,
now or hereafter owned by any Grantor and, in any event, shall include all
machinery, equipment, furnishings, movable trade fixtures and vehicles now or
hereafter owned by any Grantor and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding Equipment to the extent it is subject to a
Permitted Lien and the terms of the Indebtedness securing such Permitted Lien
prohibit assignment of, or granting of a security interest in, such Grantor’s
rights and interests therein, provided, that immediately upon the repayment of
all Indebtedness secured by such Permitted Lien, such Grantor shall be deemed to
have granted a Security Interest in all the rights and interests with respect to
such Equipment.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102 of the NY UCC and, in any event, including with respect
to any Grantor, all contracts, agreements, instruments and indentures in any
form, and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (c) all claims
of such Grantor for damages arising out of any breach thereof or default
thereunder and (d) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options thereunder, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, in each case
to the extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto, would not give any other party to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the other parties thereto (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided, that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Security Agreement in any Account or any money or other amounts due or to
become due under any such contract, agreement, instrument or indenture.

 

“Guarantors” shall mean each Grantor other than the Borrower.

 

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

 

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise now owned or hereafter acquired,
including (a) all information used or useful arising from the business including
all goodwill, trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas and all other proprietary information, and (b) the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security

 

3

--------------------------------------------------------------------------------


 

Agreement in any such rights, priorities and privileges relating to intellectual
property is not prohibited by any contract, agreement or other instrument
governing such rights, priorities and privileges without the consent of any
other party thereto, would not give any other party to any such contract,
agreement or other instrument the right to terminate its obligations thereunder
or is permitted with consent if all necessary consents to such grant of a
Security Interest have been obtained from the relevant parties (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents).

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now or hereafter acquired by any
Grantor, in each case to the extent the grant by a Grantor of a Security
Interest therein pursuant to this Security Agreement in its right, title and
interest in any such Investment Property is not prohibited by any contract,
agreement, instrument or indenture governing such Investment Property without
the consent of any other party thereto, would not give any other party to any
such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder or is permitted with consent if all necessary consents to
such grant of a Security Interest have been obtained from the other parties
thereto (it being understood that the foregoing shall not be deemed to obligate
such Grantor to obtain such consents).

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

 

“NY UCC” has the meaning assigned to such term in Section 1(a).

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in the Credit Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (y) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under the Credit Agreement and the other
Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents, (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each Credit Party under or pursuant to this Security Agreement or
the other Credit Documents, (iv) the due and punctual payment and performance of
all obligations of each Borrower or Restricted Subsidiary under each Hedge
Agreement that (x) is in effect on the Closing Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Closing Date or (y) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such Hedge Agreement is entered into and
(v) the due and punctual payment and

 

4

--------------------------------------------------------------------------------


 

performance of all obligations in respect of overdrafts and related liabilities
owed to the Administrative Agent or its Affiliates arising from or in connection
with treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including those listed on
Schedule 3.

 

“patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country or group of countries, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Patents” means all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule 4.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Section 9-102 of
the NY UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Administrative Agent, (b) any claim of any Grantor against any third party for
(and the right to sue and recover for and the rights to damages or profits due
or accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Swingline Lender, (iv) the Administrative Agent, (v) the Syndication
Agent, (vi) the Co-Documentation Agents, (vii) each counterparty to a Hedge
Agreement the obligations under which constitute Obligations, (viii) the
beneficiaries of each indemnification obligation

 

5

--------------------------------------------------------------------------------


 

undertaken by any Credit Party under any Credit Document and (ix) any
successors, indorsees, transferees and assigns of each of the foregoing.

 

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor (including any Trademark) or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to use any trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including those listed on Schedule 5.

 

“trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (i) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and applications to register any of the foregoing in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or group of countries or any political
subdivision thereof, and all extensions or renewals thereof, (ii) all goodwill
associated therewith or symbolized thereby and (iii) all other assets, rights
and interests that uniquely reflect or embody such goodwill.

 

“Trademarks” means all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule 6 hereto.

 

(c)  The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section and Schedule references are to this Security Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)  Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(f)  References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with the Borrower.

 

6

--------------------------------------------------------------------------------


 

2.  Grant of Security Interest.

 

(a)  Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest, which security interest shall attach
immediately upon the Closing Time (the “Security Interest”), in all of the
following property now owned or hereafter acquired by such Grantor or in which
such Grantor now has or at any time in future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

 

(i)

all Accounts;

 

 

(ii)

all Chattel Paper;

 

 

(iii)

all Documents;

 

 

(iv)

all Equipment;

 

 

(v)

all General Intangibles;

 

 

(vi)

all Instruments;

 

 

(vii)

all Intellectual Property;

 

 

(viii)

all Inventory;

 

 

(ix)

all cash and cash accounts, including, without limitation, all Deposit Accounts;

 

 

(x)

all Investment Property;

 

 

(xi)

all Letter of Credit Rights;

 

 

(xii)

all books and records pertaining to the Collateral; and

 

 

(xiii)

to the extent not otherwise included, all Proceeds and products of, and
Supporting Obligations with respect to any and all of the foregoing.

 

(b)  Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor.  Such financing statements may describe the
Collateral as “all assets” or “all property” or such other description as the
Administrative Agent determines in its sole discretion.  Each Grantor agrees to
provide such information to the Administrative Agent promptly upon request.

 

7

--------------------------------------------------------------------------------


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party; provided, that the Collateral
shall not include any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law.

 

The Security Interests are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 

3.  Representations And Warranties.

 

Each Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

 

3.1.  Title; No Other Liens.  Except for the Security Interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Security Agreement, the Liens permitted by the Credit Agreement and any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Security Agreement or are permitted by
the Credit Agreement.

 

3.2.  Perfected First Priority Liens.   (a)  Subject to the limitations set
forth in clause (b) of this Section 3.2, the Security Interests granted pursuant
to this Security Agreement (i) will constitute valid perfected Security
Interests in the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the
Obligations, upon (A) completion of all filings, registrations, recordings and
other actions specified in the Perfection Certificate (as such information is
updated pursuant to Section 9.1(d) of the Credit Agreement) to the extent that a
Security Interest may be perfected by the filing of any UCC financing statement,
(B) in the case of Equipment that is covered by a certificate of title, the
filing with the registrar of motor vehicles or other appropriate authority in
the applicable jurisdiction (as specified in the Perfection Certificate (as such
information is updated pursuant to Section 9.1(d) of the Credit Agreement)) of
an application requesting the notation of the Security

 

8

--------------------------------------------------------------------------------


 

Interest created hereunder on such certificate of title and (C) completion of
the timely filing, registration and recording of fully executed intellectual
property security agreements in substantially the form of Exhibits 1, 2 and 3
hereto, in appropriate form for recordation with the United Stated Patent and
Trademark Office or United States Copyright Office, as applicable, and
containing a description of all U.S. Intellectual Property applications and
registrations included in the Collateral, to the extent that a security interest
may be perfected by such filings, registrations and recordings, and (ii) are
prior to all other Liens on the Collateral other than Liens permitted pursuant
to Section 10.2 of the Credit Agreement.

 

(b)  Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Codes of
the relevant State(s), (ii) filings with the registrars of motor vehicles or
other appropriate authorities in the relevant jurisdictions, (iii) filings with
the United States Patent and Trademark Office and the United States Copyright
Office with respect to Intellectual Property or (iv) when applicable, possession
by the Administrative Agent in the United States.  No Grantor shall be required
to complete any filings or other action with respect to the perfection of
Security Interests in any jurisdiction outside the United States.

 

(c)  It is understood and agreed that the Security Interests in cash, cash
accounts and Permitted Investments created hereunder shall not prevent the
Grantors from using such assets in the ordinary course of their respective
businesses.

 

3.3.  Waivers and Consents.  Each of the waivers and consents set forth in this
Security Agreement is made voluntarily and unconditionally after consultation
with outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Grantor or any other obligor otherwise may have against the Borrower, the
Administrative Agent, any other Secured Party or any other Person or against any
collateral.

 

4.  Covenants.

 

Each Grantor hereby covenants and agrees with the Administrative Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations under the Credit Documents are paid in full, the Commitments are
terminated and no Letter of Credit remains outstanding:

 

4.1.  Maintenance of Perfected Security Interest; Further Documentation.   (a) 
Such Grantor shall maintain the Security Interest created by this Security
Agreement as a perfected Security Interest having at least the priority
described in Section 3.2 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(b).

 

(b)  Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request.  In addition,
within 30 days after the end of each calendar quarter, such Grantor will deliver
to the Administrative Agent (i) copies of all such certificates of title issued

 

9

--------------------------------------------------------------------------------


 

during such calendar quarter with the notation thereon of the Administrative
Agent’s Security Interest created hereunder in the items of Equipment covered
hereby and (ii) a written supplement hereto substantially in the form of Annex 2
hereto with respect to any additional copyrights, Copyright Licenses, patents,
Patent Licenses, trademarks and Trademark Licenses acquired by such Grantor
after the date hereof, all in reasonable detail.

 

(c)  Subject to clause (d) below and Section 3.2(b), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, in order
(x) to grant, preserve, protect and perfect the validity and priority of the
Security Interests created or intended to be created hereby or (y) to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, including the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Security Interests created hereby, all at the
expense of such Grantor.

 

(d)  Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary of the Borrower that is required by the Credit Agreement to become a
party hereto, the relevant Grantor after the acquisition or creation thereof
shall promptly take all actions required by the Credit Agreement or this
Section 4.1.

 

4.2.  Changes in Locations, Name, etc.  Each Grantor will furnish to the
Administrative Agent prompt written notice of (and will use commercially
reasonable efforts to provide such written notice at least ten days prior to )
any proposed change (i) in its legal name, (ii) in its jurisdiction of
incorporation or organization, (iii) in the location of its chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it (including the establishment of
any such new office), (iv) in its identity or type of organization or corporate
structure or (v) in its Federal Taxpayer Identification Number or organizational
identification number.  Each Grantor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral having at least the priority described in Section 3.2.  Each
Grantor also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

4.3.  Notices.  Each Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of any Lien of which it has knowledge
(other than the Security Interests created hereby or Liens permitted under the
Credit Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Administrative Agent to exercise any of its
remedies hereunder.

 

10

--------------------------------------------------------------------------------


 

4.4.  Special Covenants with Respect to Equipment.   (a)   Each Grantor shall,
promptly after the acquisition by such Grantor of any item of Equipment that is
covered by a certificate of title under a statute of any jurisdiction under the
law of which indication of a Security Interest on such certificate is required
as a condition of perfection thereof, execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
Security Interest created hereunder on such certificate of title.

 

(b)  Upon the occurrence and during the continuation of any Event of Default,
all insurance payments in respect of such Equipment shall be paid to and applied
by Administrative Agent as specified in Section 5.5 hereof.

 

(c)  At the Administrative Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent the certificates of title covering each item of Equipment
the perfection of which is governed by the notation on the certificate of title
of the Administrative Agent’s Security Interest created hereunder.

 

5.  Remedial Provisions.

 

5.1.  Certain Matters Relating to Accounts.   (a)  At any time after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications.  The
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.

 

(b)  The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Administrative Agent
if required, in a Collateral Account maintained under the sole dominion and
control of and on terms and conditions reasonably satisfactory to the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. 
Each such deposit of Proceeds of Accounts shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c)  At the Administrative Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Accounts, including
all original orders, invoices and shipping receipts.

 

11

--------------------------------------------------------------------------------


 

(d)  Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Administrative Agent
shall have instructed the Grantors not to grant or make any such extension,
credit, discount, compromise, or settlement under any circumstances during the
continuance of such Event of Default.

 

5.2.  Communications with Obligors; Grantors Remain Liable.   (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default, after
giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts, any Chattel Paper and any Payment
Intangibles (collectively, the “Receivables”)  to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.  The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

 

(b)  Upon the written request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent nor any Secured Party shall have any obligation or liability under any
Receivables (or any agreement giving rise thereto) by reason of or arising out
of this Security Agreement or the receipt by the Administrative Agent or any
Secured Party of any payment relating thereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivables (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

5.3. Proceeds to be Turned Over To Administrative Agent.  In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 5.1 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing and the Administrative Agent so requires by notice in
writing to the relevant Grantor (it being understood that the exercise of
remedies by the Secured Parties in connection with an Event of Default under
Section 11.5 of the Credit Agreement shall be deemed to constitute a request by
the Administrative Agent for the purposes of this sentence and in such
circumstances, no such written notice shall be required), all Proceeds received
by any Grantor consisting of cash, checks and other near-cash items shall be
held by such Grantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received

 

12

--------------------------------------------------------------------------------


 

by such Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required).  All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control and on terms and conditions reasonably satisfactory to
the Administrative Agent.  All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 5.5.

 

5.4.  Application of Proceeds.  The Administrative Agent shall apply the
proceeds of any collection or sale of the Collateral as well as any Collateral
consisting of cash, at any time after receipt as follows:

 

(i)  first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with such collection or sale
or otherwise in connection with this Security Agreement, the other Credit
Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Grantor and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

 

(ii)  second, to the Secured Parties, an amount equal to all Obligations owing
to them on the date of any distribution, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amounts
thereof; and

 

(iii)  third, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

5.5. Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the NY UCC or any other applicable law or in equity and also may without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral.  The Administrative Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale

 

13

--------------------------------------------------------------------------------


 

thereof, and, upon consummation of any such sale, the Administrative Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  The Administrative Agent or any Secured Party shall have the right
upon any such public sale, and, to the extent permitted by law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, and
the Administrative Agent or such Secured Party may subject to (x) the
satisfaction in full in cash of all payments due pursuant to Section 5.4(i), and
(y) the ratable satisfaction of the Obligations in accordance with
Section 5.4(ii), pay the purchase price by crediting the amount thereof against
the Obligations.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification.  The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  To the extent permitted by law, each Grantor hereby waives any
claim against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.5 in accordance with the provisions of Section 5.4.

 

5.6.  Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

 

5.7.  Amendments, etc. with Respect to the Obligations; Waiver of Rights.  Each
Grantor shall remain obligated hereunder notwithstanding, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) that any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
such party and any of the Obligations continued, (b) that the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, (c) that the Credit Agreement, the other
Credit Documents, the Letters of Credit and any other documents executed and
delivered in connection therewith and the Hedge Agreements and any other
documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative

 

14

--------------------------------------------------------------------------------


 

Agent (or the Required Lenders, as the case may be, or, in the case of any Hedge
Agreement or documents entered into with the Administrative Agent or any of its
Affiliates in connection with treasury, depositary or cash management services
or in connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) that any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Security Agreement or any property subject thereto. 
When making any demand hereunder against any Grantor, the Administrative Agent
or any other Secured Party may, but shall be under no obligation to, make a
similar demand on the Borrower or any Grantor or grantor, and any failure by the
Administrative Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any Grantor or grantor or any release
of the Borrower or any Grantor or grantor shall not relieve any Grantor in
respect of which a demand or collection is not made or any Grantor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any other Secured Party against any
Grantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

6. The Administrative Agent.

 

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.       (a) 
Each Grantor hereby appoints, which appointment is irrevocable and coupled with
an interest, effective upon and during the occurrence of an Event of Default,
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Security Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Administrative Agent
the power and right, on behalf of such Grantor, either in the Administrative
Agent’s name or in the name of such Grantor or otherwise, without assent by such
Grantor, to do any or all of the following, in each case after and during the
occurrence of an Event of Default and after written notice by the Administrative
Agent of its intent to do so:

 

(i)  take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account or with respect to any other Collateral
whenever payable;

 

(ii)  in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

15

--------------------------------------------------------------------------------


 

(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

 

(iv)  execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

 

(v)  obtain and adjust insurance required to be maintained by such Grantor or
paid to the Administrative Agent pursuant to Section 4.4;

 

(vi)  direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct;

 

(vii)  ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

 

(viii)  sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

(ix)  commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

 

(x)  defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

 

(xi)  settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate (with such Grantor’s consent to the extent such
action or its resolution could materially affect such Grantor or any of its
Affiliates in any manner other than with respect to its continuing rights in
such Collateral);

 

(xii)  assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and

 

(xiii)  generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Secured

 

16

--------------------------------------------------------------------------------


 

Parties’ Security Interests therein and to effect the intent of this Security
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 6.l(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)  If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)  The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

 

6.2. Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the NY UCC or otherwise, shall be to
deal with it in the same manner as the Administrative Agent deals with similar
property for its own account.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property.  Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers.  The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

6.3. Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Security
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Security Agreement shall, as between the
Administrative Agent and the Secured Parties, be governed by the Credit
Agreement and by such

 

17

--------------------------------------------------------------------------------


 

other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Grantors, the Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

6.4. Security Interest Absolute.  All rights of the Administrative Agent
hereunder, the security interest and all obligations of the Grantors hereunder
shall be absolute and unconditional.

 

6.5. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.  (a) This Security Agreement shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Grantor
and the successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors, indorsees, transferees and assigns until all Obligations under the
Credit Documents and the obligations of each Grantor under this Security
Agreement shall have been satisfied by payment in full, the Commitments shall be
terminated and no Letters of Credit shall be outstanding, notwithstanding that
from time to time during the term of the Credit Agreement and any Hedge
Agreement the Credit Parties may be free from any Obligations.  This Security
Agreement and the security interest granted hereby shall terminate on the first
date on which all the Obligations under the Credit Documents shall have been
satisfied by payment in full, the Commitments shall be terminated and no Letters
of Credit shall be outstanding.

 

(b)           A Subsidiary Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Grantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Grantor ceases to be a Domestic Subsidiary of the Borrower.

 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 13.1 of the Credit Agreement, the Security
Interest in such Collateral shall be automatically released and such Collateral
sold free and clear of the Lien and Security Interests created hereby.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 6.5 shall be without recourse to
or warranty by the Administrative Agent.

 

6.6. Reinstatement.  This Security Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Credit Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Credit Party or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

18

--------------------------------------------------------------------------------


 

7. Administrative Agent As Agent.

 

(a)  Credit Suisse AG, Cayman Islands Branch, has been appointed to act as
Administrative Agent hereunder by the Lenders and, by their acceptance of the
benefits hereof, the other Secured Parties.  The Administrative Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Security Agreement and the Credit Agreement, provided
that the Administrative Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 5 in accordance with the instructions of
(i) Required Lenders or (ii) after the termination of this Security Agreement. 
In furtherance of the foregoing provisions of this Section 7(a), each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the ratable
benefit of the Lenders and Secured Parties in accordance with the terms of this
Section 7(a).  For the avoidance of doubt, each Secured Party has irrevocably
authorized and directed the Administrative Agent as the agent for such Secured
Party to execute and deliver intercreditor agreements, substantially in the form
attached as Exhibit E-1 and E-2 to the Credit Agreement (with such changes
thereto as agreed by the Administrative Agent in its sole discretion), in
connection with any Indebtedness incurred under Sections 10.1(a), 10.1(f),
10.1(k), 10.1(n), 10.1(o), 10.1(p) or 10.1(r)  of the Credit Agreement on their
behalf.

 

(b)  The Administrative Agent shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to Section 12.9 of the Credit Agreement
shall also constitute notice of resignation as Administrative Agent under this
Security Agreement; removal of the Administrative Agent shall also constitute
removal as Administrative Agent under this Security Agreement; and appointment
of a successor Administrative Agent pursuant to Section 12.9 of the Credit
Agreement shall also constitute appointment of a successor Administrative Agent
under this Security Agreement.  Upon the acceptance of any appointment as
Administrative Agent under Section 12.9 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent under this Security Agreement,
and the retiring or removed Administrative Agent under this Security Agreement
shall promptly (i) transfer to such successor Administrative Agent all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Security Agreement, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent of the Security Interests created hereunder,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations under this Security Agreement.  After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Security Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Security Agreement while it was Administrative Agent hereunder.

 

19

--------------------------------------------------------------------------------


 

(c)  The Administrative Agent shall not be deemed to have any duty whatsoever
with respect to any Secured Party that is a counterparty to a Hedge Agreement
the obligations under which constitute Obligations, until it shall have received
written notice in form and substance satisfactory to the Administrative Agent
from a Grantor or any such Secured Party as to the existence and terms of the
applicable Hedge Agreement.

 

8. Miscellaneous.

 

8.1. Amendments in Writing.  None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Administrative Agent
in accordance with Section 13.1 of the Credit Agreement.

 

8.2. Notices.  All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

8.3. No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any other Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Administrative Agent or such
other Secured Party would otherwise have on any future occasion.  The rights,
remedies, powers and privileges herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

8.4. Enforcement Expenses; Indemnification.   (a)  Each Grantor agrees to pay
any and all expenses (including all reasonable fees and disbursements of
counsel) that may be paid or incurred by any Secured Party in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Grantor under this Security Agreement.

 

(b)  Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Security Agreement.

 

(c)  Each Grantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security

 

20

--------------------------------------------------------------------------------


 

Agreement to the extent either of the Borrower would be required to do so
pursuant to Section 12.7 of the Credit Agreement.

 

(d)  The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

 

8.5.  Successors and Assigns.  The provisions of this Security Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Administrative Agent
except pursuant to a transaction permitted by the Credit Agreement.

 

8.6.  Counterparts.  This Security Agreement may be executed by one or more of
the parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Administrative Agent and the Borrower.

 

8.7.  Severability.  Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8.8.  Section Headings.  The Section headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

8.9.  Integration.  This Security Agreement represents the agreement of each of
the Grantors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

8.10.  GOVERNING LAW.  THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.11.  Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:

 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of

 

21

--------------------------------------------------------------------------------


 

the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)  agrees that nothing herein shall affect the right of the Administrative
Agent or any other Secured Party to effect service of process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
any Secured Party to sue in any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

 

8.12.  Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Security Agreement and the other Credit Documents to which it is a
party;

 

(b)  neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)  no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

 

8.13.  Additional Grantors.  Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Annex 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

8.14.  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY

 

22

--------------------------------------------------------------------------------


 

LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the day and year first above written.

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title:  Assistant Secretary

 

 

 

 

 

 

 

 

 

CERAMTEC NORTH AMERICA CORPORATION,

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

CHEMETALL CORPORATION,

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

CHEMETALL FOOTE CORP.,

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

CHEMETALL US, INC.,

 

 

 

 

by

 

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

CHEMICAL SPECIALTIES, INC.,

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

ETEC-DURAWEAR, INC.,

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

ETEC TECHNICAL CERAMICS CORP.,

 

 

 

 

By

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

EXCALIBUR REALTY COMPANY,

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

FOOTE CHILE HOLDING COMPANY,

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

POOL SPA HOLDINGS, INC.,

 

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

ROCKWOOD PIGMENTS NA, INC.,

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES INC.,

 

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,,

 

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

SOUTHERN CLAY PRODUCTS, INC.,

 

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

 

 

SOUTHERN COLOR N.A., INC.,

 

 

 

 

 

 

by

/s/ Michael W. Valente

 

 

 

Name: Michael W. Valente

 

 

 

Title: Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

by

/s/ John Toronto

 

 

 

Name: John Toronto

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

by

/s/ Vipul Dhadda

 

 

 

Name: Vipul Dhadda

 

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

ANNEX A TO THE

SECURITY AGREEMENT

 

SUBSIDIARY GRANTORS

 

·  Subsidiary Grantors

 

CeramTec North America Corporation

Chemetall Corporation

Chemetall Foote Corp.

Chemetall US, Inc.

Chemical Specialties, Inc.
ETEC-Durawear, Inc.
ETEC Technical Ceramics Corp.

Excalibur Realty Company.

Foote Chile Holding Company

Pool Spa Holdings, Inc.

Rockwood Pigments NA, Inc.
Rockwood Specialties Group,Inc.
Rockwood Specialties Inc..
Southern Clay Products, Inc.
Southern Color N.A., Inc.

 

·  Notice Address for All Grantors

 

[100 Overlook Center

Princeton, NJ 08540]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO THE

SECURITY AGREEMENT

 

EXCLUSIVE COPYRIGHT LICENSES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO THE

SECURITY AGREEMENT

 

UNITED STATES COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO THE

SECURITY AGREEMENT

 

EXCLUSIVE PATENT LICENSES

 

Licensor

 

Licensee

 

Licensed Patent Title

 

Licensed Patent
Number

Sud-Chemie Aktiengessellschaft and Sud-Chemie Inc.

 

Southern Clay Products, Inc. and Rockwood Clay Additives GmbH

 

SWELLABLE PHYLLOSILICATES

 

7,419,540

 

 

 

 

COPOLYMERS CONTAINING AMINOPLAST UNITS AND USE THEREOF AS A DISPERSING AGENT OR
STABILIZERS

 

7,335,699

 

 

 

 

SUPPLEMENTARY AGENT FOR MINERAL BINDER SYSTEMS

 

5,948,156

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO THE

SECURITY AGREEMENT

 

UNITED STATES PATENTS AND PATENT APPLICATIONS

 

U.S. Patents and Patent Applications Owned by Chemetall Foote Corp.

 

Title:

Method for Removing Magnesium from Brine to Yield Lithium Carbonate

Application/Registration No.:

6,143,260

 

 

Title:

Recovery of Lithium Compounds from Brines

Application/Registration No.:

6,207,126 B1

Application/Registration No.:

6,497,850

Application/Registration No.:

6,936,229

 

 

Title:

Hydrocarbon Soluble Tin Functionalized Alkali Metals

Application/Registration No.:

6,307,079

 

 

Title:

Process for Preparing Methyllithium

Application/Registration No.:

6,861,011

 

 

Title:

Production of Lithium Compounds Directly from Lithium Containing Brines

Application/Registration No.:

7,157,065 B2

Application/Registration No.:

7,214,355

Application/Registration No.:

7,449,161 B2

Application/Registration No.:

7,390,466

Application/Registration No.:

7,547,426 B2

Application/Registration No.:

7,858,057

Application/Registration No.:

6,921,522

 

 

Title:

Method of Making High Purity Lithium Hydroxide and Hydrochloric Acid

Application/Registration No.:

PCT/US2009/002227

 

 

Title:

Production of Lithium Diphenylphosphide

Application/Registration No.:

PCT/US2009/000936

 

 

Title:

Process for the Preparation of Alkyllithium Compounds

Application/Registration No.:

Patent # 7005083

 

--------------------------------------------------------------------------------


 

Title:

Method of Producing Titanium Powder

Application/Registration No.:

6,475,428

 

 

Title:

Improved Process to Prepare Triorganotin Lithium

Application/Registration No.:

5,502,129

 

 

Title:

Process for preparing Methyllithium

Application/Registration No.:

PCT/US2004/031211

 

 

Title:

Recovery of Lithium from Aqueous Solutions

Application/Registration No.:

PCT/US2009/006073

 

U.S. Patents and Patent Applications Owned by Southern Clay Products, Inc.

 

Title:

Methods of Extending Pigments

Application/Registration No.:

5700319

 

 

Title:

Organoclay Compositions and Method of Preparation

Application/Registration No.:

6036765

 

 

Title:

Organoclay Compositions for Gelling Unsaturated Polyester Resin Systems

Application/Registration No.:

6534570

Application/Registration No.:

6635108

 

 

Title:

Organoclay Compositions Prepared form Ester Quats and Composites Based on the
Compositions

Application/Registration No.:

6787592

 

 

Title:

Organoclay Products Containing a Branched Chain Alkyl Quaternary Ammonium Ion

Application/Registration No.:

5739087

 

 

Title:

Preparation of Polymer Nanocomposites with Montmorillonite by Colloidal
Destabilization

Application/Registration No.:

6849680

 

 

Title:

Process for Treating Smectite Clays to Facilitate Exfoliation

Application/Registration No.:

6271298

Application/Registration No.:

6730719

 

 

Title:

Synthetic Clay Compositions and Methods for Making and Using

Application/Registration No.:

6890502

 

 

Title:

TiO2 Slurry Stabilization

Application/Registration No.:

5989331

 

--------------------------------------------------------------------------------


 

Title:

Water Soluble Aminoplast-Ether Copolymers

Application/Registration No.:

5914373

 

 

Title:

Tint-Viscosity-Stabilization Polymeric Thickeners

Application/Registration No.:

7868122

 

 

Title:

Method for minimizing filler agglomeration

Application/Registration No.:

7,354,967

 

U.S. Patents and Patent Applications Owned by Chemetall U.S., Inc.

 

Title:

Monitoring a Coating applied to a Metal Surface

Application/Registration No.:

11/760,029

 

 

Title:

Chrome free final rinse for phosphated metal surfaces

Application/Registration No.:

6,733,579 B1

 

 

 

U.S. Patents and Patent Applications Owned by Chemetall Corporation

 

Title:

Aminobenzoic Acid Copolymer Compositions and Films, Methods of Forming and Using
the Same

Application/Registration No.:

61116799

Application/Registration No.:

12/342,871

 

 

Title:

Corrosion resistant coating

Application/Registration No.:

12/808,114

 

 

Title:

Rinsable metal pretreatment methods and compositions

Application/Registration No.:

12/157,434

 

 

Title:

Coating compositions and methods of making and using them

Application/Registration No.:

11/019,447

 

 

Title:

Novel non-chrome metal treatment composition

Application/Registration No.:

7,491,274 B2

Application/Registration No.:

12/249,661

 

 

Title:

Non-chrome passivation of steel

Application/Registration No.:

12/154,502

 

--------------------------------------------------------------------------------


 

Title:

Polyphenolamine composition and method of use

Application/Registration No.:

6,607,610 B1

 

 

Title:

Non-chromate conversion coating treatment for metals

Application/Registration No.:

7,344,607 B2

 

 

Title:

Composition and process for treating metal surfaces

Application/Registration No.:

6,291,020 B1

 

 

Title:

Chromium-free aluminum treatment

Application/Registration No.:

5641542 A

 

 

Title:

Reactive rinse aid for processing plastic surfaces

Application/Registration No.:

5,541,257 A

 

 

Title:

Non-chromium passivation method and composition for galvanized metal surfaces

Application/Registration No.:

5,344,505 A

 

 

Title:

Treatment for galvanized metal

Application/Registration No.:

5,344,504 A

 

 

Title:

Method and composition for treatment of metals

Application/Registration No.:

5,328,525 A

 

 

Title:

Process for enhanced drainage of residual aqueous rinse on the external surface
of plastic parts

Application/Registration No.:

5,314,546 A

 

 

Title:

Reactive silane composition and process for enhanced drainage of residual
aqueous rinse on the external surfaces of plastic parts

Application/Registration No.:

5,354,494 A

 

U.S. Patents and Patent Applications Owned by Chemical Specialties, Inc.

 

Title:

Alkaline earth or alkali metal salts for antifreeze, deicing, and freeze control

Application/Registration No.:

7,186,353

 

 

Title:

Fixation process for heat-fixable preservative treated wood

Application/Registration No.:

5,652,023

 

 

Title:

Strontium Based Solutions for Surface Hardening of Concrete and Other Cementeous
Materials

Application/Registration No.:

61/298,688

 

--------------------------------------------------------------------------------


 

U.S. Patents and Patent Applications Owned by Rockwood Pigments NA, Inc.

 

Title:

Process for Coloring Concrete Using Compacted Inorganic Granules

Application/Registration No.:

5853476

 

 

Title:

Granular Pigments

Application/Registration No.:

6562120

 

 

Title:

Surface Modified Particles and Method of Making Same

Application/Registration No.:

5401313

 

 

Title:

Granular Pigments Useful to Color Concrete

Application/Registration No.:

6758893

 

 

Title:

Process for the Production of Black Iron Oxide Pigments

Application/Registration No.:

6302952

 

 

Title:

Product and Method for Coloring Concrete

Application/Registration No.:

6596072

 

 

Title:

Pigmentary Material

Application/Registration No.:

5753027

 

U.S. Patents and Patent Applications Owned by CeramTec North America Corporation

 

Title: 

Strengthened Ceramic

Application/Registration No.: 

5096769

 

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO THE

SECURITY AGREEMENT

 

EXCLUSIVE TRADEMARK LICENSES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO THE

SECURITY AGREEMENT

 

UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

U.S. Trademark Applications and Registrations Owned by Southern Clay
Products, Inc.

 

Title:

 

ADJUST-4

Application/Registration No.:

 

1268831

 

 

 

Title:

 

ADVITROL-100

Application/Registration No.:

 

1065068

 

 

 

Title:

 

BENTOLITE

Application/Registration No.:

 

1384290

 

 

 

Title:

 

CLAYTONE

Application/Registration No.:

 

1050431

 

 

 

Title:

 

CLOISITE

Application/Registration No.:

 

2107940

 

 

 

Title:

 

GARAMITE

Application/Registration No.:

 

2281998

 

 

 

Title:

 

GELWHITE

Application/Registration No.:

 

1396271

 

 

 

Title:

 

MINERAL COLLOID

Application/Registration No.:

 

1807535

 

 

 

Title:

 

OPTIFLO

Application/Registration No.:

 

2124191

 

 

 

Title:

 

OPTIGEL

Application/Registration No.:

 

1824811

 

 

 

Title:

 

PERMONT

Application/Registration No.:

 

2211765

 

 

 

Title:

 

PURE THIX

Application/Registration No.:

 

2464236

 

--------------------------------------------------------------------------------


 

Title:

 

RHEOCIN

Application/Registration No.:

 

1069612

 

 

 

Title:

 

RIC-SYN

Application/Registration No.:

 

1268832

 

 

 

Title:

 

SCP

Application/Registration No.:

 

1728769

 

 

 

Title:

 

TIXOGEL

Application/Registration No.:

 

1248748

 

 

 

Title:

 

Y25

Application/Registration No.:

 

1295315

 

U.S. Trademark Applications and Registrations Owned by Chemetall US, Inc.

 

Title:

 

ALKASOL

Application/Registration No.:

 

2350107

 

 

 

Title:

 

TECH COOL

Application/Registration No.:

 

3868930

 

 

 

Title:

 

CIRCHLOR

Application/Registration No.:

 

2871120

 

 

 

Title:

 

PYRENE

Application/Registration No.:

 

2388959

 

 

 

Title:

 

TECH PHOS

Application/Registration No.:

 

2996671

 

 

 

Title:

 

EZE-PEEL

Application/Registration No.:

 

0,841,401

 

 

 

Title:

 

ROUNDHOUSE

Application/Registration No.:

 

1675529

 

 

 

Title:

 

INTEX

Application/Registration No.:

 

0,979,571

Application/Registration No.:

 

0,952,861

 

 

 

Title:

 

TECH BOND

Application/Registration No.:

 

3247100

 

--------------------------------------------------------------------------------


 

Title:

 

GEO-GUARD

Application/Registration No.:

 

1743843

 

 

 

Title:

 

AK-7315

Application/Registration No.:

 

1779987

 

 

 

Title:

 

CELLUTECH

Application/Registration No.:

 

2176733

 

 

 

Title:

 

CHLOR-TERGERNT

Application/Registration No.:

 

621011

 

 

 

Title:

 

CHROMICOAT

Application/Registration No.:

 

642774

 

 

 

Title:

 

CRYSCOAT

Application/Registration No.:

 

412276

Application/Registration No.:

 

412149

 

 

 

Title:

 

FISAN

Application/Registration No.:

 

810,255

 

 

 

Title:

 

FLEETLINE

Application/Registration No.:

 

1 498 236

 

 

 

Title:

 

FOAMIZER

Application/Registration No.:

 

750 499

 

 

 

Title:

 

HURRICLEAN

Application/Registration No.:

 

627340

 

 

 

Title:

 

LIQUI-DET

Application/Registration No.:

 

0,654,909

 

 

 

Title:

 

MORCLEAN

Application/Registration No.:

 

2 005 071

 

 

 

Title:

 

OAKITE

Application/Registration No.:

 

0192611

Application/Registration No.:

 

0,249,419

Application/Registration No.:

 

330255

Application/Registration No.:

 

417925

Application/Registration No.:

 

418060

Application/Registration No.:

 

423465

 

--------------------------------------------------------------------------------


 

Application/Registration No.:

 

0,856,730

 

 

 

Title:

 

OAKITE DRYCID

Application/Registration No.:

 

671003

 

 

 

Title:

 

OKEMCOAT

Application/Registration No.:

 

1491797

 

 

 

Title:

 

PENETRANT

Application/Registration No.:

 

617298

 

 

 

Title:

 

POWER-DET

Application/Registration No.:

 

728085

 

 

 

Title:

 

RINSITE

Application/Registration No.:

 

640541

 

 

 

Title:

 

RUSTRIPPER

Application/Registration No.:

 

611891

 

 

 

Title:

 

SOLVENTOL

Application/Registration No.:

 

402462

 

 

 

Title:

 

SPEEDET

Application/Registration No.:

 

738796

 

 

 

Title:

 

STERI-DET

Application/Registration No.:

 

745969

 

 

 

Title:

 

VERSADET

Application/Registration No.:

 

0,839,725

 

 

 

Title:

 

PLASTI-PREP

Application/Registration No.:

 

1,618,339

 

 

 

Title:

 

ENPROX

Application/Registration No.:

 

0920494

 

 

 

Title:

 

EZE

Application/Registration No.:

 

2,401,358

 

 

 

Title:

 

TECH BRITE

Application/Registration No.:

 

2,902,975

 

--------------------------------------------------------------------------------


 

U.S. Trademark Applications and Registrations Owned by Chemetall Corporation

 

Title:

 

PERMATREAT

Application/Registration No.:

 

73757775

 

 

 

Title:

 

AQUA-SHED

Application/Registration No.:

 

75019301

 

U.S. Trademark Applications and Registrations Owned by Chemical
Specialties, Inc.

 

Title:

 

COPPER-COUNT

Application/Registration No.:

 

901,671

 

 

 

Title:

 

PREACT

Application/Registration No.:

 

1,299,172

 

 

 

Title:

 

OXYSIX

Application/Registration No.:

 

2,712,453

 

U.S. Trademark Applications and Registrations Owned by Rockwood Pigments
NA, Inc.

 

Title:

 

CHAMELEON (stylized with design)

Application/Registration No.:

 

2855474

 

 

 

Title:

 

COPPERAS RED

Application/Registration No.:

 

2437653

 

 

 

Title:

 

DRYMAX

Application/Registration No.:

 

1537097

 

 

 

Title:

 

EXKIN

Application/Registration No.:

 

577643

 

 

 

Title:

 

Ferrispec (Stylized)

Application/Registration No.:

 

2423903

 

 

 

Title:

 

HYDROTINT

Application/Registration No.:

 

828975

 

 

 

Title:

 

KROMA RED

 

--------------------------------------------------------------------------------


 

Application/Registration No.:

 

2251231

 

 

 

Title:

 

MAPICO

Application/Registration No.:

 

109678

 

 

 

Title:

 

M and Design

Application/Registration No.:

 

1856118

 

 

 

Title:

 

MIX READY

Application/Registration No.:

 

3225083

 

 

 

Title:

 

MOSAICS

Application/Registration No.:

 

3403213

 

 

 

Title:

 

NUACT

Application/Registration No.:

 

365065

 

 

 

Title:

 

NUOCURE

Application/Registration No.:

 

3242136

 

 

 

Title:

 

NUODEX

Application/Registration No.:

 

345130

Application/Registration No.:

 

409070

Application/Registration No.:

 

410530

 

 

 

Title:

 

NUXTRA

Application/Registration No.:

 

941200

 

 

 

Title:

 

PHOSGARD

Application/Registration No.:

 

3223002

 

 

 

Title:

 

SOLAROX

Application/Registration No.:

 

77/592,564 [pending ITU application]

 

 

 

Title:

 

SPRAYCAST

Application/Registration No.:

 

3,464,166

 

 

 

Title:

 

SUPRA-INSTANT

Application/Registration No.:

 

3,225,086

 

U.S. Trademark Applications and Registrations Owned by ETEC-Durawear, Inc.

 

Title:

 

ARMORSTONE

Application/Registration No.:

 

1705003

 

--------------------------------------------------------------------------------


 

Title:

 

DURA SLIDE & Design

Application/Registration No.:

 

1010454

 

 

 

Title:

 

DURAWEAR CORP. & DESIGN

Application/Registration No.:

 

1,208,357

 

 

 

Title:

 

XYLETHON

Application/Registration No.:

 

1075013

 

U.S. Trademark Applications and Registrations Owned by CeramTec North America
Corporation

 

Title:

 

CERAMTEC

Application/Registration No.:

 

3453790

 

 

 

Title:

 

CERAMASEAL

Application/Registration No.:

 

2679868

 

 

 

Title:

 

CERAMTITE

Application/Registration No.:

 

77/046,889 [pending ITU application]

 

 

 

Title:

 

TEC-SEAL

Application/Registration No.:

 

77/046,922 [pending ITU application]

 

U.S. Trademark Applications and Registrations Owned by Rockwood Specialties Inc.

 

Title:

 

ROCKWOOD

Application/Registration No.:

 

2,887,422

 

 

 

Title:

 

ROCKWOOD SPECIALTIES

Application/Registration No.:

 

2,867,666

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE

SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of February 10, 2011, among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware
corporation (the “Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
Schedule 1 thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings
and the Borrower are referred to collectively herein as the “Grantors”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
from time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders, the Administrative
Agent, KKR Capital Markets LLC, as syndication agent and Deutsche Bank
Securities, Inc., Morgan Stanley Senior Funding, Inc. and UBS Securities LLC, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) for
the Lenders, and (b) the Guarantee dated as of February 10, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Borrower, Holdings, the Subsidiary Guarantors party thereto and the
Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.  The Grantors have entered into the Security Agreement in order to induce
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower and/or the Restricted Subsidiaries.

 

D.  Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement.  Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the

 

--------------------------------------------------------------------------------


 

requirements of the Security Agreement to become a Subsidiary Grantor under the
Security Agreement in order to induce the Lenders and the Letter of Credit
Issuer to make additional Extensions of Credit and as consideration for
Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and the New Grantors agree as follows:

 

SECTION 1.  In accordance with Section 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Obligations, does hereby bargain, sell, convey, assign, set over,
mortgage, pledge, hypothecate and transfer to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a Security Interest in all of the Collateral of such New
Grantor.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include each New Grantor.  The Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  Each New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each New Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such New Grantor and the Administrative Agent.

 

SECTION 4.  Each New Grantor hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Grantor, (b) set forth on Schedule I attached
hereto is (i) the legal name of such New Grantor, (ii) the jurisdiction of
incorporation or organization of such New Grantor, (iii) the true and correct
location of the chief executive office and principal place of business and any
office in which it maintains books or records relating to Collateral owned by
it, (iv) the identity or type of organization or corporate structure of such New
Grantor and (v) the Federal Taxpayer Identification Number and organizational
number of such New Grantor and (c) as of the date hereof (i) Schedule II hereto
sets forth all of each New Grantor’s Copyright

 

2

--------------------------------------------------------------------------------


 

Licenses, (ii) Schedule III hereto sets forth, in proper form for filing with
the United States Copyright Office, all of each New Grantor’s Copyrights and
Copyright Applications, (iii) Schedule IV hereto sets forth all of each New
Grantor’s Patent Licenses, (iv) Schedule V hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Patents and Patent Applications, (v) Schedule VI hereto sets forth all
of each New Grantor’s Trademark Licenses, (vi) Schedule VII hereto sets forth,
in proper form for filing with the United States Patent and Trademark Office,
all of each New Grantor’s Trademarks and Trademark Applications.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION 9.  Each New Grantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW GRANTOR],

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO.      TO THE

SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

NEW GRANTOR INFORMATION

 

Legal Name

 

Jurisdiction of 
Incorporation or
Organization

 

Location of Chief
Executive Office
and Principal
Place of Business

 

Type of
Organization or
Corporate
Structure

 

Federal Taxpayer
Identification
Number and
Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE III

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE V

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered
Owner/Grantor

 

Trademark

 

Registration
No.

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO THE

SECURITY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ], to the Security Agreement dated
as of February 10, 2011, among ROCKWOOD SPECIALTIES GROUP, INC., a Delaware
corporation (the “Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
Schedule 1 thereto (each such subsidiary individually a “Subsidiary Grantor”
and, collectively, the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings
and the Borrower are referred to collectively herein as the “Grantors”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
from time to time parties to the Credit Agreement referred to below.

 

A.  Reference is made to (a) the Credit Agreement dated as of February 10, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, the Lenders, the Administrative
Agent, KKR Capital Markets LLC, as syndication agent AND Deutsche Bank
Securities Inc., Morgan Stanley Senior Funding, Inc. and UBS Securities LLC, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) for
the Lenders, and (b) the Guarantee dated as of February 10, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Borrower, Holdings, the Subsidiary Guarantors party thereto and the
Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.  The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents, the
Lenders and the Letter of Credit Issuer to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrower.  Pursuant to Section 4.1(b) of the Security Agreement, within 30
days after the end of each calendar quarter, each Grantor has agreed to deliver
to the Administrative Agent a written supplement substantially in the form of
Annex 2 thereto with respect to any additional Copyrights and Copyright
Applications, Copyright Licenses, Patents and Patent Applications, Patent
Licenses, Trademarks and Trademark Applications, and Trademark Licenses acquired
by such Grantor after the date of the Credit Agreement.  The Grantors have
identified the additional Copyrights and Copyright Applications, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Applications, and
Trademark Licenses acquired by such Grantors after the date of the Credit
Agreement set forth on Schedule I, II, III, IV, V and VI hereto.  The
undersigned Grantors are executing this Supplement in order to facilitate
supplemental filings to be made by the

 

--------------------------------------------------------------------------------


 

Administrative Agent with the United States Copyright Office and the United
States Patent and Trademark Office.

 

Accordingly, the Administrative Agent and the Grantors agree as follows:

 

SECTION 1.  (a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule I hereto, (b) Schedule 2 of
the Security Agreement is hereby supplemented, as applicable, by the information
set forth in Schedule II hereto, (c) Schedule 3 of the Security Agreement  is
hereby supplemented, as applicable, by the information set forth in Schedule III
hereto, (d) Schedule 4 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in Schedule IV hereto, (e) Schedule 5
of the Security Agreement is hereby supplemented, as applicable, by the
information set forth in Schedule V hereto, and (f) Schedule 6 of the Security
Agreement is hereby supplemented, as applicable, by the information set forth in
Schedule VI hereto.

 

SECTION 3.  Each Grantor hereby represents and warrants that the information set
forth on Schedules I, II, III, IV, V and VI hereto is true and correct.

 

SECTION 2.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each Grantor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Grantor and the Administrative Agent.

 

SECTION 4.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement.  All communications and

 

2

--------------------------------------------------------------------------------


 

notices hereunder to each Grantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

 

SECTION 8.  Each Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

 

[GRANTOR],

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as Administrative Agent

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Registered Owner/Grantor

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENT LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARK LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

TO SUPPLEMENT NO.       TO THE

SECURITY AGREEMENT

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered

 

 

 

Registration

 

Application

Owner/Grantor

 

Trademark

 

No.

 

No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1
TO SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of February 10,
2011 (the “Security Agreement”) between each of the Grantors and the other
grantors party thereto and the Administrative Agent pursuant to which the
Grantors granted a security interest to the Administrative Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.         Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest in Trademark Collateral

 

SECTION 2.1       Grant of Security.  Each Grantor hereby bargains, sells,
conveys, assigns, sets over, mortgages, pledges, hypothecates and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, a security interest in all of
the following property now owned or hereafter acquired by such Grantor or in
which such Grantor now has or at any time in future may acquire any right, title
or interest (collectively, the “Trademark Collateral”):

 

(i) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and applications to
register any of the foregoing in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including all such registrations and

 

--------------------------------------------------------------------------------


 

applications listed on Schedule A hereto, (ii) all goodwill associated therewith
or symbolized thereby and (iii) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

 

SECTION 2.2       Certain Limited Exclusions.  Notwithstanding anything herein
to the contrary, in no event shall the Trademark Collateral include or the
security interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.         Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office. The security interest granted pursuant to this Agreement
is granted in conjunction with the security interest granted to the
Administrative Agent for the Secured Parties pursuant to the Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[Note: the governing law provision here should conform to the Security
Agreement.]

 

SECTION 5.         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

 

 

)

ss.

 

 

 

COUNTY OF

 

)

 

 

 

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

TO SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of
February February 10, 2011 (the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION. 1.  Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.  Grant of Security Interest

 

Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, a security interest in all of the following
property now owned or hereafter acquired by such Grantor or in which such
Grantor now has or at any time in future may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including the patents and patent applications listed on Schedule A
hereto, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office.  The security interest granted pursuant to this Agreement
is granted in conjunction with the security interest granted to the
Administrative Agent for the Secured Parties pursuant to the Security Agreement,
and the Grantors hereby acknowledge and affirm that the rights and remedies of
the Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 5.         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

 

 

)

ss.

 

 

 

COUNTY OF

 

)

 

 

 

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,
as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

TO SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of February 10, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of CREDIT SUISSE AG, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns, the “Administrative Agent”).

 

WHEREAS, the Grantors are party to a Security Agreement dated as of
February February 10, 2011 (the “Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.         Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest

 

Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, a security interest in all of the following
property now owned or hereafter acquired by such Grantor or in which such
Grantor now has or at any time in future may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

--------------------------------------------------------------------------------


 

(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including the
registrations and applications listed on Schedule A hereto.

 

SECTION 3.         Security Agreement

 

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Copyright
Office.  The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 5.         Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF

)

 

 

)

ss.

COUNTY OF

)

 

 

On this          day of                         ,          before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he/she is an authorized officer of said corporation,
that the said instrument was signed on behalf of said corporation as authorized
by its Board of Directors and that he/she acknowledged said instrument to be the
free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application
No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE INBOUND COPYRIGHT LICENSES

 

Description of Copyright
License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------